Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that an order of adoption, which all the interested parties had permitted to stand undisturbed for nearly forty years, should not be amended, at the behest of parties interested only in property rights, when the foster parent (or parents), the adopted child, the county judge who made the order, and the attorney who conducted the proceeding, are all dead, and when there is no reasonable certainty that the amendment will carry out the intention of the parties to the adoption. All concur, except Sears, P. J., and Thompson, J., who dissent and vote for affirmance on' the ground that the order appealed from corrects obvious clerical error. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.